Citation Nr: 1638690	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 2012, for the grant of service connection for kidney cancer.

2.  Entitlement to an effective date earlier than May 31, 2012, for the grant of service connection for lung cancer.

3.  Entitlement to an effective date earlier than May 31, 2012, for the grant of service connection for bone cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  He died in June 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claim has since been transferred to the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  The April 2011 rating decision denying the Veteran's claim for service connection for kidney cancer is final, because he did not file a timely notice of disagreement (NOD) or submit new and material evidence within one year of being informed of the April 2011 rating decision.



2.  The Veteran requested to reopen his claim for service connection for kidney cancer on May 31, 2012, and, in August 2012, the RO granted service connection for kidney cancer, as well as for lung cancer and bone cancer as secondary to kidney cancer, each effective the date the claim to reopen was received.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 31, 2012, for the grant of service connection for kidney cancer, have not been met.  38 U.S.C.A. §§ 501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2015).

2.  The criteria for an effective date earlier than May 31, 2012, for the grant of service connection for lung cancer, have not been met.  38 U.S.C.A. §§ 501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2015).

3.  The criteria for an effective date earlier than May 31, 2012, for the grant of service connection for bone cancer, have not been met.  38 U.S.C.A. §§ 501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to an appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).  With respect to the Appellant's earlier effective date claim, no notice is necessary, because the outcome of this issue depends exclusively on documents that are already contained in the claims file. 

An appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide him or her with notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407 (2004).

VA also has a duty to assist the Appellant in the development of the claim.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  Treatment records and lay statements have been obtained.  The Appellant also testified at a personal hearing in March 2015, and a transcript of the hearing is contained in the record.

Earlier Effective Date

The Appellant contends that she is entitled to an earlier effective date for the grant of service connection for kidney cancer, lung cancer, and bone cancer.

Here, the Appellant claims that the Veteran failed to file a notice of disagreement (NOD) within one year of the initial rating decision due to cancer treatment resulting in decreased cognitive function.  She testified that "he was just so out of it, I don't even think he knew he had paperwork to do."  See Transcript, p. 4.

As noted, the RO denied the Veteran's claim for service connection for kidney cancer in April 2011. In April 2012, the decision became final after the Veteran failed to file a timely response to a letter explaining his appellate rights should he disagree with the rating decision.  The Veteran filed to reopen his claim in May 2012, and, in August 2012, he was granted service connection for kidney cancer, as well as lung and bone cancer secondary to kidney cancer, and assigned a disability rating of 100 percent effective May 31, 2012; the date the request to reopen was received.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244 (2002).  In order for the Appellant to be awarded an effective date based on an earlier claim, she would have to show clear and unmistakable error (CUE) in the prior denials of the claim.  See Flash v. Brown, 8 Vet. App. 332 (1995).  Here, however, the Appellant has not alleged CUE in the April 2011 rating decision.  Thus, since the April 2011 rating decision is final, the effective date for service connection was appropriately assigned as of the date the Appellant's claim to reopen was received on May 31, 2012.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); see also McGrath v. Gober, 14 Vet. App. 28, (2000).

As previously noted, the Appellant has alleged that the Veteran's failure to respond timely to the April 2011 rating decision was due to symptoms associated with his underlying service-connected kidney cancer, and that, therefore, she should be entitled to an earlier effective date under the theory of equitable tolling. 

Generally, the requirement that an appellant file an NOD within one year of a decision of an agency of original jurisdiction (AOJ), in order to seek review before the Board, is jurisdictional in nature, and the Board does not have the authority to extend its statutorily circumscribed jurisdiction under the theory of equitable tolling.  In order to obtain review before the Board an appellant must file an NOD and - after the AOJ issues a statement of the case (SOC) in response to the NOD - file a VA Form 9.  Both the NOD and the VA Form 9 must be filed within statutorily prescribed time limits.  The Board notes that the statutorily prescribed time limit for submitting a VA Form 9 to the Board is not jurisdictional in nature, and the Board has discretion to review a matter even if it was subject to an untimely VA Form 9.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  This is possible, because the statutorily prescribed time limit to file a VA Form 9 uses permissive language.  "The claimant will be afforded a period of [60] days from the date the [SOC] is mailed to file a formal appeal.  This may be extended[.]"  38 U.S.C.A. 
§ 7105 (d)(3).  "[T]he permissive language [prescribing the time limits for a VA Form 9] stands in stark contrast to the statutory language mandating that claimants file a timely NOD[.]"  See Percy.  The NOD "shall be filed within one year from the date of mailing of notice of the result of [an] initial review or determination."  
38 U.S.C.A. § 7105 (b)(1).  "If no [NOD] is filed . . . within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed[.]"  38 U.S.C.A. § 7105 (c).  Therefore, the one year time limit to file an NOD is statutory in nature, and the Board does not generally have discretion to change it.

Equitable tolling has been held to apply in certain limited instances.  It applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  See Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

Here, the appellant testified at a Board hearing that during the period in question 2011 and 2012, the Veteran was so heavily medicated that he was unable to function, and therefore unable to file his NOD.  However, the evidence of record reveals that the Veteran filed to reopen his claim in May 2012, just a month after his period to file an NOD had expired.  There is no showing that the Veteran's medical condition changed in any meaningful way during that month.  Looking at the claim form, the Veteran clearly signed the document.  As such, the Board does not find a basis for equitable tolling in this situation.   

The Board notes that the receipt of medical evidence can constitute an informal claim that prevents a rating decision from becoming final.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  Nevertheless, the record does not indicate that the Appellant submitted medical evidence relevant to the Veteran's kidney cancer within one year of notification of the April 2011 rating decision.  In fact, a report from the Veteran's provider was dated two days prior to the claim to reopen, and received by VA one day later.  Therefore, the Veteran did not submit an informal claim that would toll the one year statutory period.  Furthermore, the Board also notes that the Veteran did not submit a formal claim within one year.

Here, the effective date that was assigned was the date the Veteran's request to reopen his claim for service connection for kidney cancer was received.  The Veteran did not submit an NOD or a formal or informal claim within one year of being notified of the April 2011 rating decision (originally denying service connection for kidney cancer).  Thus, the April 2011 rating decision is final.  As such, the criteria for an earlier effective date for kidney cancer, lung cancer, and bone cancer have not been met, and the Appellant's claim is denied.

While sympathetic to the appellant's claim, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board notes that the Secretary, under certain circumstances, has the authority to provide equitable relief that the Board is otherwise circumscribed from offering.  
38 U.S.C.A. § 503.  To the extent the Appellant wishes to seek equitable relief , she is encouraged to apply directly to the Office of the Secretary, Department of Veterans Affairs, 810 Vermont Avenue, NW, Washington, DC 20420.





ORDER

An effective date earlier than May 31, 2012, for the grant of service connection for kidney cancer is denied.

An effective date earlier than May 31, 2012, for the grant of service connection for lung cancer is denied.

An effective date earlier than May 31, 2012, for the grant of service connection for bone cancer is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


